Mitchell, J.
Chapter 134, Laws 1881, provides that “any person who shall use, in reference to and in the presence of another, * * * abusive or obscene language, intended or naturally tending to provoke an assault, or any breach of the peace, shall be punished,” etc. The complaint under this statute should state the name of the person in reference to and in whose presence the language was .used, if the name be known; and if it be unknown, it is at least necessary to so allege. This is necessary to the identification of the of-fence, not only so as to inform the defendant of the particular thing with which he is charged, so that he may be enabled to prepare his defence, but also that he may conveniently avail himself of an acquittal or conviction in bar of a subsequent prosecution for the same matter. State v. Schmail, 25 Minn. 368.
Judgment reversed.